101 F.3d 107
153 L.R.R.M. (BNA) 2704
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Robert GREENSPAN, D.D.S., P.C., Petitioner-Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent-Cross-Petitioner.
Nos. 95-4138, 95-4152.
United States Court of Appeals, Second Circuit.
March 5, 1996.

1
Petition for review, and cross-petition for enforcement, of an order of the National Labor Relations Board.


2
APPEARING FOR PETITIONER:Ira Drogin, New York, New York.


3
APPEARING FOR RESPONDENT:William A. Baudler, Attorney, National Labor Relations Board, Washington, D.C.


4
N.L.R.B.


5
ORDER ENFORCED.


6
Before MAHONEY, WALKER and CALABRESI, CJ.


7
This cause came on to be heard on the transcript of record from the National Labor Relations Board and was argued by counsel.


8
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the National Labor Relations Board be and it hereby is ENFORCED.


9
1. Petitioner-cross-respondent Robert Greenspan petitions for review of a decision and order of the National Labor Relations Board (the "Board") dated July 31, 1995 which determined that Greenspan had engaged in unfair labor practices in violation of § 8(a)(1) and (5) of the National Labor Relations Act (the "Act"), 29 U.S.C. § 158(a)(1) and (5), by withdrawing recognition from and refusing to bargain with the Doctors Council, a union representing dentists employed by Greenspan, and ordered him to recognize and bargain with the Doctors Council.  Greenspan argues that the Board erred in determining that the dentists represented by the Doctors Council were "employee[s]," and not "supervisor[s]," within the meaning of § 2(3) of the Act, 29 U.S.C. § 152(3).


10
2. We deny Greenspan's petition for review and grant the Board's cross-application for enforcement substantially for the reasons stated in the decision and order of the Board (incorporating the recommended order of Administrative Law Judge Joel P. Biblowitz).  See Robert Greenspan, D.D.S., P.C., 318 N.L.R.B. No. 5 (July 31, 1995).